118 Ga. App. 4 (1968)
162 S.E.2d 464
ANDERSON
v.
GENERAL MOTORS CORPORATION.
43611.
Court of Appeals of Georgia.
Argued May 7, 1968.
Decided June 12, 1968.
*6 George & George, William V. George, for appellant.
King & Spalding, R. William Ide, III, for appellee.
QUILLIAN, Judge.
Code Ann. § 114-501 (Ga. L. 1937, pp. 230, 233, as last amended, Ga. L. 1963, pp. 141, 153) provides in part: "If in an emergency on account of the employer's failure to provide the medical or other care as herein specified a physician other than provided by the employer is called to treat the injured employee, the reasonable cost of such service, within the limits of time and amount set forth above, shall be paid by the employer if so ordered by the State Board of Workmen's Compensation." Whether there is an emergency and whether the employer failed to provide medical care for the claimant is *7 a question of fact to be resolved by the State Board of Workmen's Compensation. Owensby v. Riegel Textile Corp., 104 Ga. App. 800 (123 SE2d 147).
In the case sub judice the board made the following finding of fact: "There was no emergency that required immediate attention of the claimant in this case. In fact, the claimant waited from November 3rd to November 8th, 1965, to go to a doctor of his choice, Dr. Joseph S. Wilson, and from the deposition of Dr. Wilson, it is apparent that nowhere did an emergency exist, but that the claimant needed only additional medical attention to eliminate the pain in his chest, which obviously could have been attended to by Dr. Guffin and Dr. Braswell if proper request had been made of them to render this service."
There was some evidence to support the board's finding and it is therefore conclusive upon this court. Code § 114-710.
Judgment affirmed. Bell, P. J., and Hall, J., concur.